60 F.3d 840NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
AMWAY CORPORATION, Plaintiff-Appellee,v.NARTRON CORPORATION, Defendant-Appellant.
No. 95-1021.
United States Court of Appeals, Federal Circuit.
May 12, 1995.

W.D.Mich.
MOTION DISMISSED.
ON MOTION
CORRECTED ORDER
RICH, Circuit Judge.
Upon consideration of Nartron Corporation's unopposed motion to voluntarily dismiss* and Amway Corporation's motion for attorney fees and costs,
IT IS ORDERED THAT:
(1)  The court's April 27, 1995, order is vacated.


1
(2)  Nartron's motion to dismiss is granted.


2
(3)  Amway's motion for attorney fees and costs is denied.


3
(4)  Each side shall bear its own costs.



*
 By order dated April 27, 1995, this court improvidently denied Nartron's motion to dismiss